The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 29, 2014

                                      No. 04-14-00678-CR

                                    Ronjee MIDDLETON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0666
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
       Appellant filed a motion to unseal Defendant’s Exhibit 1, the juror information sheets. In
the motion, appellant contended he intends to argue on appeal that Batson v. Kentucky extends to
jury shuffles, and he needs the information in the sealed exhibit “in order for him to make a full
argument of the issue.”

        Article 35.29 of the Texas Code of Criminal Procedure provides that information
collected by the trial court or the State during the jury selection process about a person who
serves as a juror may not be disclosed by the trial court, the State, the defense, or any court
personnel. TEX. CODE CRIM. PROC. ANN. art. 35.29(a). However, the article provides that upon
application by a party in the court, the information may be disclosed upon a showing of good
cause. Id. art. 35.29(b). The court to which an application must be made is the trial court.
Falcon v. State, 879 S.W.2d 249, 250 (Tex. App.—Houston [1st Dist.] 1994, no pet.). If the trial
court refuses the request, the applicant may challenge the ruling by mandamus. Id.

       Accordingly, we ordered the appeal abated and all appellate deadlines stayed. We
ordered the matter remanded to the trial court for a hearing pursuant to Article 35.29 of the Code
of Criminal Procedure. We further ordered that after the hearing, the trial court was required to
make findings of fact and conclusions of law on the issues relevant to the unsealing of the
document in question, specifically as to the existence or absence of good cause. We ordered the
hearing to be held before the end of the years.
        On December 18, 2014, the trial court filed a letter with this court advising that the judge
of the court is retiring and would not be able to hold the hearing as ordered. Accordingly, the
trial court requested that we grant an extension of time to March 1, 2015 to hold the hearing and
prepared the required findings of fact and conclusions of law.

        Accordingly, we GRANT the requested extension in part and DENY it in part. We
ORDER the abatement continued and all appellate deadlines stayed until further order of this
court. We again ORDER the matter remanded to the trial court for a hearing. However, the
hearing shall be held on or before February 9, 2015, and the trial court’s findings and
conclusions shall be completed on or before February23, 2015. We ORDER the trial court
clerk to prepare a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law and file it in this court on or before March 3, 2015. We also ORDER the
court reporter to report the hearing and to file a reporter’s record from the hearing in this court on
or before March 3, 2015.

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court